                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT


 MATTHEW LAVECCHIA                       :
     Plaintiff,                          :
                                         :       No. 3:19-cv-337 (VLB)
        v.                               :
                                         :
 MILFORD BOARD OF FIRE                   :            October 3, 2019
 COMMISSIONERS, ET AL.,                  :
      Defendants.                        :
                                         :
                                         :
                                         :

              MEMORANDUM OF DECISION GRANTING DEFENDANTS’
             MOTION TO DISMISS PLAINTIFF’S COMPLAINT [ECF No. 1]

       Before the Court is a Motion to Dismiss the Plaintiff Matthew LaVecchia’s

Complaint,    [ECF   No.1],    brought   by   Defendants   Milford   Board   of   Fire

Commissioners (“the Board”), Fire Chief Douglas E. Edo, Assistant Chief of

Operations Gary R. Baker, and Assistant Chief of Fire Marshal Bernard R. Begley

(collectively “Defendants”). [ECF No. 14]. For the reasons set forth herein the

Defendants’ Motion to Dismiss against the individual defendants will be GRANTED

with prejudice.   The Defendants’ Motion to Dismiss against the Board will be

GRANTED without prejudice to the Plaintiff filing an Amended Complaint by

October 24, 2019 sufficient to state a plausible claim for relief under the Americans

with Disabilities Act (“ADA”) against the Board.

  I.   Plaintiff’s Complaint

       Plaintiff’s pro se Complaint, which was filed on March 7, 2019, consists of a

partially filled out Pro Se Form 7 Complaint for Employment Discrimination, with

an attached notarized “Affidavit of Retaliation for Filing a CHRO Complaint in
2016.” [ECF No. 1 at 7-13]. The Complaint also attaches a “Dismissal and Notice

of Rights” signed by U.S. Equal Employment Opportunity Commission (“EEOC”)

Area Office Director Feng Kenneth An on December 13, 2018, stating that “[b]ased

upon its investigation, the EEOC is unable to conclude that the information

obtained establishes violations of the statutes.” Id. at 14. The EEOC Notice also

states that “This does not certify that the respondent is in compliance with the

statutes. No finding has been made as to any other issues that might be construed

as having been raised by this charge.” Id. Finally, the EEOC Notice informs the

Plaintiff that he has 90 days in which to file suit. Id.


      On the Pro Se Form 7 portion of his Complaint, Plaintiff checked the box

indicating that it was the ADA that formed the “Basis for Jurisdiction.” Id. at 3. In

the “Statement of Claim” section, Plaintiff checked boxes for “[t]ermination of my

employment,” “[f]ailure to promote me,” “[f]ailure to accommodate my disability,”

“[u]nequal terms and conditions of my employment, and “[r]etaliation.” Id. at 4.

The remainder of the applicable blocks on Plaintiff’s Pro Se Form 7 are filled in with

“See Attachment.” Id. at 4-5.


      Plaintiff’s affidavit entitled “Affidavit of Retaliation for Filing a CHRO

Complaint in 2016” alleges that he filed a Complaint with the State of Connecticut

Commission on Human Rights and Opportunities (“CHRO”) in December 2016, and




                                            2
that filing that Complaint caused Defendants to retaliate against him by terminating

him without just cause.1 [ECF No. 1 at 7].


      The facts that Plaintiff alleges in support of this conclusion are as follows.

First, in a section entitled “Statement of Facts #1,” Plaintiff alleges that the 2016

CHRO Complaint was resolved and memorialized in a settlement agreement. Id.

Plaintiff alleges that the terms and condition of that agreement were violated by

Defendants by the Milford Fire Department (“MFD”) not providing “ADA sensitivity

training to MFD employees,” certain items in Plaintiff’s personnel file not being

removed therefrom, non-use of Plaintiff by the MFD dive team, and Plaintiff not

being trained, qualified and used as an operator of certain MFD fire apparatus. Id.

at 7-8. Plaintiff also argues apart from the settlement agreement violations that (i)

a 2017 collective bargaining agreement (“CBA”) between the City of Milford and the

firefighters’ union eliminated “Acting Pay,” which Plaintiff might have been entitled

to, (ii) he was terminated to save the MFD money before he retired, and that (iii)

Defendant Begley tried unsuccessfully to catch Plaintiff slacking on the job. Id. at

8.


      Second, in a section entitled “Statement of Facts #2,” Plaintiff alleges that

on February 14, 2018, he was “arrested for an off duty assault,” which Plaintiff

claims was actually initiated by an old high school friend. Id. at 9. This led to




1 Plaintiff does not expressly state what the basis for the 2016 CHRO Complaint
was, but as discussed infra, later in his affidavit Plaintiff makes a cryptic reference
to it that potentially sheds some light on this question.
                                          3
Plaintiff being “removed from his promotion assignment” and reassigned,2

suspended without pay, and eventually terminated, without proper due process

protections being afforded and in a way that was not even-handed and that was

discriminatory. Id. at 9-10. Plaintiff also alleges that the Board committed several

freedom of information violations for, inter alia, holding improper executive

sessions. Id. at 10-12. Finally, Plaintiff asks that the Court enforce the 2016

settlement agreement, promote him because his boss is retiring, force the MFD to

perform certain personnel actions, provide him with back pay, order the

Defendants to stop harassing him, and pay his legal fees and costs. Id. at 13.


    II.   Defendant’s Motion to Dismiss

          Defendant’s Motion to Dismiss, [ECF No. 14], first argues that the ADA does

not provide for individual liability and that therefore the three individual

defendants, Edo, Baker, and Begley should be dismissed from the case, leaving

only the Board. Id. at 5-6.

          Defendants next argue that Plaintiff’s discrimination claims under the ADA

are not plausible, for several reasons. First, Defendants argue that Plaintiff has not

alleged that he is disabled, which Defendants claim is required under the ADA. Id.

at 6-9. Second, Defendants argue that other than his termination, Plaintiff has not

alleged that he has suffered an “adverse employment action,” which Defendants

claim is also required by the ADA. Id. at 10-14. Third, Defendants argue that

Plaintiff has not alleged “causation,” meaning that Plaintiff has not alleged that an



2Plaintiff states that his reassignment “violated the reason [Plaintiff] filed the
CHRO complaint in 2016.” [ECF No. 1 at 9]. The Court is unsure what that means.
                                           4
adverse employment action that Plaintiff has suffered was “caused” by his

disability, or the Defendants’ perception of it. Id. at 14-16. Specifically, Defendants

argue that the Plaintiff’s allegations seem to indicate that the cause of Plaintiff’s

termination was the assault that occurred in February 2018, not because of

discrimination based on a disability Plaintiff had, or Defendants’ perception of

Plaintiff’s disability. Lastly, Defendants argue that Plaintiff has not sufficiently pled

a failure to promote or a reasonable accommodation claim because of a lack of

“any allegations” concerning either. Id. at 16-18.

       Finally, Defendants argue Plaintiff’s ADA retaliation claim is implausible,

because “plaintiff has not set forth any allegations causally connecting his [2016

CHRO] complaint and the challenged employment actions [i.e. termination],” id. 18-

20, and because the time period between the 2016 CHRO Complaint and his

termination was too great under existing caselaw. Id.

       Plaintiff has failed to respond to Defendants’ Motion to Dismiss and the time

for doing so has long since passed. [ECF No. 14 (setting response to Defendants’

Motion to Dismiss due by August 8, 2019)].

III.   Legal Standard

       To survive a motion to dismiss, a plaintiff must plead “enough facts to state

a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In

considering a motion to dismiss for failure to state a claim, the Court should follow


                                           5
a “two-pronged approach” to evaluate the sufficiency of the complaint. Hayden v.

Paterson, 594 F.3d 150, 161 (2d Cir. 2010). “A court ‘can choose to begin by

identifying pleadings that, because they are no more than conclusions, are not

entitled to the assumption of truth.’” Id. (quoting Iqbal, 556 U.S. at 679). “At the

second step, a court should determine whether the ‘wellpleaded factual

allegations,’ assumed to be true, ‘plausibly give rise to an entitlement to relief.’”

Id. (quoting Iqbal, 556 U.S. at 679). “The plausibility standard is not akin to a

probability requirement, but it asks for more than a sheer possibility that a

defendant has acted unlawfully.” Iqbal, 556 U.S. at 678 (internal quotations

omitted).

      In general, the Court’s review on a motion to dismiss pursuant to Rule

12(b)(6) “is limited to the facts as asserted within the four corners of the complaint,

the documents attached to the complaint as exhibits, and any documents

incorporated by reference.” McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 191

(2d Cir. 2007). The Court may also consider “matters of which judicial notice may

be taken” and “documents either in plaintiffs’ possession or of which plaintiffs had

knowledge and relied on in bringing suit.” Brass v. Am. Film Techs., Inc., 987 F.2d

142, 150 (2d Cir. 1993); Patrowicz v. Transamerica HomeFirst, Inc., 359 F. Supp. 2d

140, 144 (D. Conn. 2005).


      “Plaintiff’s pro se pleadings are ‘to be liberally construed . . . [and], however

inartfully pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers.’” Ivanov v. New York City Transit Auth., No. 13 Civ. 4280 (PKC),



                                          6
2014 U.S. Dist. LEXIS 79614, at *12 (S.D.N.Y. June 5, 2014) (quoting Erickson v.

Pardus, 551 U.S. 89, 94 (2007)).


IV.    Analysis

          A. Individual Liability

       The Court agrees with the Defendants that under the ADA, individual liability

is not available. Corr v. MTA Long Island Bus, No. 98-9417, 1999 U.S. Ap.. LEXIS

25058, at *5 (2d Cir. Oct. 7, 1999) (“We . . . agree with the district court that . . . there

is no right of recovery against individual defendants under the ADA.”) (citing

Tomka v. Seiler Corp., 66 1295, 1314 (2d Cir. 1995)); Spiegel v. Schulmann, 604 F.3d

72, 79-80 (2d Cir. 2010) (“[I]n the context of employment discrimination, the

retaliation provision of the Americans with Disabilities Act, 42 U.S.C. § 12101 et

seq., . . . cannot provide for individual liability.”); Corr v. MTA Long Island Bus, 27

F. Supp. 2d 359, 370 (E.D.N.Y. 1998) (“In light of Tomka, and the overwhelming

authority in the Second Circuit construing Tomka as prohibiting individual liability

under the ADA, Plaintiff’s ADA claim against [individual defendants] must be, and

hereby is, dismissed.”); Sherman v. Cnty. Of Suffolk, 71 F. Supp. 32 332, 343

(E.D.N.Y. 2014) (“[A]n individual is . . . not an ‘employer’ under the ADA and,

therefore, may not be liable for disability discrimination. . . . Similarly, an individual

may not be liable under the retaliation provision of the ADA”) (citing Spiegel, 604

F.3d at 79); Ivanov, 2014 U.S. Dist. LEXIS 79614, at *14 (same) (citing cases).

       Although the Court is mindful that it must construe Plaintiff’s pro se

Complaint liberally due to not being drafted by lawyers, there is no amount of artful


                                             7
pleading that could change the caselaw unanimously holding that individual

defendants are not liable under the ADA. For this reason, Defendants’ Motion to

Dismiss to individual Defendants Edo, Baker, and Begley is GRANTED with

prejudice. Defendants Edo, Baker, and Begley are hereby terminated from this

action.

          B. Plaintiff’s ADA Disability Discrimination Claim

       The Court agrees with Defendants that Plaintiff’s Complaint does not

plausibly state a disability discrimination claim for relief under the ADA.

       First, the Court is not sure that his Complaint even asserts an ADA disability

discrimination claim. As noted, Plaintiff checked the box that said that he was

terminated, not promoted, not reasonably accommodated, suffered unequal terms

and conditions of employment, and was retaliated against because of his disability,

but his affidavit only addresses his retaliation claims.

       “[T]o establish a prima facie [discrimination] case under the ADA, a plaintiff

must show by a preponderance of the evidence that: (1) his employer is subject to

the ADA; (2) he was disabled within the meaning of the ADA; (3) he was otherwise

qualified to perform the essential functions of his job, with or without reasonable

accommodation; and (4) he suffered adverse employment action3 because of his

disability.”   McMillan v. City of New York, 711 F.3d 120, 125 (2d Cir. 2013).

Therefore, Plaintiff’s Complaint must plausibly allege facts regarding each of the




3 Defendants concede that Plaintiff’s termination, at least, was an adverse
employment action. [ECF No. 14 at 10 n.4].
                                          8
four elements of an ADA disability discrimination claim. Here, at a minimum,

Plaintiff has not alleged that he was disabled nor that he suffered adverse

employment action because of his disability.

       The ADA defines disability as “(A) a physical or mental impairment that

substantially limits one or more major life activities of such individual; (B) a record

of such an impairment; or (C) being regarded as having such an impairment.” 42

U.S.C. § 12102(1).     Plaintiff does not allege that he is disabled in a way that

substantially limited one of his major life activities or that his employer regarded

him as disabled. That is fatal to his complaint. In fact, Plaintiff’s Complaint implies

that Plaintiff is not disabled, in that Plaintiff complains about his reassignment from

a repair shop job to one involving “administrative duties (Paper Work) in a confined

room in Fire Headquarters.” [ECF No. 1 at 9].

       As to the fourth element of an ADA disability discrimination regarding

causation, Plaintiff must allege that his termination or some other adverse

employment action was caused by Defendants discrimination against him because

of his disability. In his Complaint, Plaintiff had to, at a minimum, allege facts that

“give plausible support to a minimal inference of discriminatory motivation.” Vega

v. Hempstead Union Free Sch. Dist., 801 F.3d 72, 84 (2d Cir. 2015). Nowhere does

Plaintiff allege that he was terminated because Defendants were discriminating

against him because of his disability. In fact, Plaintiff seems to allege that he was

terminated improperly after and because of his arrest for assault. [ECF No. at 9-

13]. That too is fatal to Plaintiff’s claim.




                                               9
      Lastly, to the extent Plaintiff is asserting a failure to promote claim, a

reasonable accommodation claim, or a unequal terms and conditions of

employment claim, his Complaint is insufficient.

      Plaintiff had to allege, for his failure to promote claim, that “(1) [he] is a

member of a protected class [i.e. he is disabled]; (2) [he] applied for and was

qualified for a job for which the employer was seeking applicants; (3) [he] was

rejected for the position; and (4) the position remained open and the employer

continued to seek applicants having the plaintiff’s qualifications.” Petrosino v. Bell

Atlantic, 385 F.3d 210, 226 (2d Cir. 2004). Plaintiff makes only one claim in this

regard, that he was “removed from his promotion assignment.” [ECF No. 1 at 9].

That is nowhere near enough to plausibly state a failure to promote claim.

      Plaintiff had to allege, for his reasonable accommodation claim, that “(1)

plaintiff is a person with a disability under the meaning of the ADA; (2) an employer

covered by the statute had notice of his disability; (3) with reasonable

accommodation, plaintiff could perform the essential functions of the job at issue;

and (4) the employer has refused to make such accommodations.” McMillan, 711

F.3d at 125-26. Plaintiff makes no allegations whatsoever regarding Defendants’

refusal to make accommodations for his disability. His Complaint in this regard is

wholly insufficient.

      Plaintiff had to allege, for his terms and conditions of employment claim, that

“there were other similarly situated employees, outside of the protected class, who

engaged in conduct substantially similar to that of plaintiff but received preferential

treatment.” Smith v. St. Luke’s Roosevelt Hosp., No. 08 Civ. 4710 (GBD) (AJP),

                                          10
2009 U.S. Dist. LEXIS 69995, at *82 (S.D.N.Y. Aug. 11, 2009); see also Vanhorne v.

New York City Transit Auth., 273 F. Supp. 2d 209, 216 (E.D.N.Y. 2003). In other

words, Plaintiff had to allege that there were other MFD employees who were not

disabled that were treated differently. Here, as in the reasonable accommodation

claim, Plaintiff makes no allegations whatsoever regarding Defendants’ unequal

treatment of him because of his disability.

         C. Plaintiff’s ADA Retaliation Claim

      The ADA prohibits discrimination “against any individual because such

individual has opposed any act or practice made unlawful by this chapter or

because such individual made a charge, testified, assisted, or participated in any

manner in an investigation, proceeding, or hearing under this chapter.” 42 U.S.C.

§ 12203. To establish a prima facie case of retaliation, a plaintiff must show that:

“(i) [he] was engaged in protected activity4; (ii) the alleged retaliator knew that

plaintiff was involved in protected activity; (iii) an adverse decision or course of

action was taken against plaintiff; and (iv) a causal connection exists between the

protected activity and the adverse action.” Weixel v. Bd. of Educ. of the City of

New York, 287 F.3d 138, 148 (2d Cir. 2002) (citation omitted).

      Although Plaintiff calls the affidavit portion of his Complaint “Affidavit of

Retaliation for Filing a CHRO Complaint in 2016,” he makes no factual allegations

actually plausibly alleging that the 2016 CHRO Complaint caused Defendants to

retaliate against him. In fact, Plaintiff states that the reason for his termination,


4Plaintiff’s filing of his 2016 CHRO Complaint is a “protected activity” under the
ADA.
                                         11
according to Chief Edo, was from prior discipline he suffered in August 2010. [ECF

No. 1 at 9]. And the other allegations Plaintiff makes seem to indicate that it was

Plaintiff’s February 2018 assault that was the primary driver of his allegedly

improper termination. There are simply no allegations, beyond a bald conclusion

that the Court is not required to credit, that Defendants retaliated against him for

his 2016 CHRO Complaint. “Pleadings that . . . are no more than conclusions . . .

are not entitled to the assumption of truth.’” Hayden, 594 F.3d at 161 (quoting Iqbal,

556 U.S. at 679).

 V.   Conclusion

      For the foregoing reasons Defendants’ Motion to Dismiss against the

individual defendants will be GRANTED with prejudice. Defendants Edo, Baker,

and Begley are terminated from this case. The Defendants’ Motion to Dismiss

against the Board will be GRANTED without prejudice to the Plaintiff filing an

Amended Complaint by October 24, 2019 sufficient to state a plausible claim for

relief under the Americans with Disabilities Act (“ADA”) against the Board.

                                              IT IS SO ORDERED.

                                              ________/s/_____________
                                              Hon. Vanessa L. Bryant
                                              United States District Judge


Dated at Hartford, Connecticut: October 3, 2019




                                         12
